Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the amendment filed 4/15/2022 in which Claims 1-9, 11-19 are pending of which Claims 12-19 are new.
Response to Arguments
Applicant’s arguments, see pages 8-12, filed 4/15/2022, with respect to Claims 1-9, 11 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-9, 11 have been withdrawn. 
EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kyoko Makino on 5/26/2022.

The application has been amended as follows: 
Please replace the abstract as follows:
  
Provided is a display device including an irregularly shaped display panel that allows a frame area to be narrowed by utilizing the frame area in a cutout portion. Some emission circuits  that respectively correspond to scan circuits  arranged in a first curvature portion  are arranged in a part of a second side portion  that is near the first curvature portion , and remaining emission circuits  are arranged in a first notch side portion . Accordingly, the emission circuits arranged in the first notch side portion  have lines connected to second emission control lines  in a second display area  from the first notch side portion  side, resulting in a fewer number of lines extending into the first curvature portion .

Allowable Subject Matter
4.	Claims 1-9, 11-19 allowed.
5.	The following is an examiner’s statement of reasons for allowance: Referring to independent claims 1 and 11, Park teaches first, second and third pixel groups located in different regions and connected to different scan lines, a second peripheral region that exists at the periphery of the second pixel region and a third peripheral region that exists at the periphery of the third pixel region; concave part may have a curved shape where at least portions of the second pixel region and the third pixel regions have a curved shape; second emission driver may be located in the second peripheral region and a third emission driver may be located in the third peripheral region. Lee (US 2016/0131929) teaches a planarization layer having a first trench formed therein on the non-display area and a transparent conductive layer formed on the bottom of the trench is used as a protective layer for the metal layer, metal layer is formed to be conductive wires on the non-display area, metal layer can be electrically connected to the scan lines; first trench is formed to pass through the planarization layer. Lee 2 (US 2017/0026553) teaches sealant lines formed in the periphery of the curvature portion of the frame where the metal patterns are arranged. Neither Park, Lee or Lee 2 teach “a frame area provided around the display area and having provided therein a plurality of scan circuits configured to output scanning signals to the respective scanning lines, and a plurality of emission circuits configured to output emission control signals to the respective emission control lines; and a cutout portion extending from the frame area to some extent into the display area on at least one side, the frame area includes at least one curvature portion, a first side portion parallel to the data lines, and a second side portion parallel to the scanning lines, the at least one curvature portion being a curved portion positioned between the first side portion and the second side portion, the emission control lines are connected at an outer edge of the display area to lines extending from the emission circuits that are disposed either in the second side portion or in a lateral section provided in the cutout portion so as to pass through the lateral section, the display device further comprising a trench provided in a planarizing film in the frame area, the planarizing film being formed for flattening a surface of the display panel including the frame area with the scan circuits formed therein, the trench is a groove having a depth that extends through the planarizing film from top to bottom and an inner surface covered by a moisture-impermeable film, and in the curvature portion of the frame area, where only the scan circuits are arranged, the trench is formed along the scan circuits so as to be located outside with respect to the scan circuits” and used in combination with each and every limitation of the claims. The aspects as summarized above are neither anticipated nor rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694   

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694